Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 – 7, 9 – 15, 17 – 20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.

Regarding to claim 5,
101 Analysis – Step 1 
Claim 5 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 5 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 5 recites: 

A method comprising: 
receiving sensor data indicative of an operating status associated with a component of a vehicle; 
determining, based at least in part on the sensor data, the operating status associated with the component; 
inputting, into a machine learned model, the sensor data; 
receiving, from the machine learned model, a predicted operating status associated with the component of the vehicle; and 
based at least in part on the predicted operating status, altering a parameter of the machine learned model to obtain a trained machine learned model.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “determining” step encompasses a person making judgement and evaluation based on received sensor data to determine whether the component is operating normally.  Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method comprising: 
receiving sensor data indicative of an operating status associated with a component of a vehicle; 
determining, based at least in part on the sensor data, the operating status associated with the component; 
inputting, into a machine learned model, the sensor data; 
receiving, from the machine learned model, a predicted operating status associated with the component of the vehicle; and 
based at least in part on the predicted operating status, altering a parameter of the machine learned model to obtain a trained machine learned model.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving sensor data indicative of an operating status of a component”, examiner submits that this limitation is directed to a data gather process which is insignificant extra solution activity. The additional limitation “machine learned model” is recited at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea. The step of “inputting into the machine learning model the sensor data” does not imposes a meaningful limit on the judicial exception and does not integrate the claims into a practical application. Furthermore, the additional limitation “receiving, from the machine learning model, a predicted operating status associated with the component” does not impose a meaningful limit in such the predicted result might not be properly correct comparing to the actual operating status of the component, therefore, does not integrate the claims into a practical application. Regarding to the additional limitation “based at least in part on the predicted operating status, altering a parameter of the machine learned model to obtain a trained machine learned model”, examiner submits that although by altering the parameter of the machine learned model, it allows to obtain a trained machine learned model, however, the claim is not directed in a way that the trained model could be used to improve accuracy of the predicted result of the operating status of the component. Therefore, it does not integrate the claim into a practical application. 

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “receiving sensor data” is directed to an insignificant extra solution activity that does not provide inventive concept. Additionally, the additional limitation of “machine learned model” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations of “inputting sensor data into the machined learned model”, “receiving a predicted operating status of the component from the machine learned model” and “altering one or more parameter of the machine learned model to obtain a trained machine learned mode” are directed to a mere training of the machine learned model that does not impose a useful result in a way that could improve accuracy of the predicted result, therefore, not significant more than the judicial exception and does not provide inventive concept. Hence, the claim is not patent eligible. 

Dependent claims 6 – 7, 9 - 12 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Specifically, claims 6 – 7, 11 do not recite further limitation that are significant more than the judicial exception and do not ingrates the claims into practical application. Claim 9 is directed to mental processes as the “identifying step” encompasses a person to mentally make judgement and evaluation based on received sensor data to identify background noise. The additional step of training the machined learned model is not significant more than the judicial exception and does not integrate the claim into a practical application. Claim 11 is directed to mental processes as the step of “determining” encompasses a person to mentally make judgement based on received sensor data to determine the component. There are no additional significant more than the judicial exception and does not integrate the claim into a practical application. There are no additional limitation providing inventive concept under step 2B. Therefore, dependent claims 6 – 7, 9 – 12 are not patent eligible under the same rationale as provided for in the rejection of claim 5.

Claims 13 – 15, 17, 18 – 20 recite a non-transitory computer-readable storage media that have substantially same scope as claim 5 – 7, 10, 9, 11 – 12 respectively. Therefore, the 101 analysis of claims 13 – 15, 17, 18 – 20 are similar to the 101 analysis of claims 5 – 7, 10, 9, 11 – 12 respectively above.

Therefore, claims 5 – 7, 9 – 15, 17 – 20 are ineligible under 35 USC §101.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 2, 5, 7, 10 – 13, 15, 17, 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kale et al. (Publication No. US 20210192860 A1; hereafter Kale).
Regarding to claim 1, Kale teaches A system comprising: 
	one or more processors; ([Par. 0217], “processor”) and 
	one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: ([Par. 0217], “the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM, volatile RAM, non-volatile memory, cache or a remote storage device.”) 
		receiving sensor data captured by one or more sensors of a vehicle, the sensor data comprising audio data indicative of an operating status associated with a component of the vehicle; ([Par. 0035], “Sensors can be configured on an automotive transmission to monitor its operating conditions. For example, a temperature sensor can be configured in the transmission to measure the operating temperature of the transmission fluid. For example, a torque sensor can be attached to an input shaft to measure the torque applied on the input shaft; alternatively, in combination, a torque sensor can be applied to the output shaft to measure the torque passed by the transmission to the output shaft. For example, a vibration sensor can be configured in the transmission fluid to monitor the motions in the transmission fluid. For example, a microphone can be attached to the gearbox to monitor the noises generated by the automotive transmission.” Wherein the “noises captured by the microphone” reads on the “audio data” associated with the component)
		determining the component of the vehicle associated with generating the audio data; ([Par. 0035], “Sensors can be configured on an automotive transmission to monitor its operating conditions. For example, a temperature sensor can be configured in the transmission to measure the operating temperature of the transmission fluid. For example, a torque sensor can be attached to an input shaft to measure the torque applied on the input shaft; alternatively, in combination, a torque sensor can be applied to the output shaft to measure the torque passed by the transmission to the output shaft. For example, a vibration sensor can be configured in the transmission fluid to monitor the motions in the transmission fluid. For example, a microphone can be attached to the gearbox to monitor the noises generated by the automotive transmission.” Wherein the “noises captured by the microphone” reads on the “audio data” associated with the gearbox of the automotive transmission.)
		determining the operating status associated with the component of the vehicle; 
 [Par. 0074], “the desired inference result data (123) can be generated by a human operator inspecting the sensor data (121) (e.g., images from the sensors (122)) and/or relevant conditions of the vehicle (111). For example, the desired inference result data (123) can include inspection records and/or service records of components of the vehicles (e.g., 111). For example, the inspection records and/or service records can indicate the degree of wear and tear of components inspected during their services at the maintenance service facilities (e.g., 127), the identification of failed or malfunctioning components, etc. The sensor data (121) of the vehicles (e.g., 111) obtained in a time period relevant to the desired inference result data (123) can be used to train an ANN (125) at the server (119) to improve inference capability of the ANN (125).” Wherein the “desired inference result data” reads on the “determined operating status of the component” based on collected data. The result could be done by human operator and it will be use to train an ANN model to predict operating status of component based on collected sensor data.) 
		inputting, into a machine learned model, the audio data; ([Par. 0041], “During a period of time in which the transmission is expected to function normally, the sensor data identifies normal patterns. An Artificial Neural Network (ANN) (e.g., a Spiking Neural Network (SNN)) in the data storage device can be trained to recognize the normal patterns in the sensor data stored in to the input region. After the training, the data storage device can be switched to a prediction mode in which the trained ANN is used to determine whether the current sensor data in the input region has the normal patterns recognized from the training period.”; [Par. 0045], “the sensor data provided to the data storage device for the training of the ANN and/or for the prediction of a need for maintenance services can further include data representing the operating condition of the vehicle, such as the environmental temperature of the vehicle, a speed of the vehicle, a location of the vehicle, a roadway on which the vehicle is traveling, inputs from other sensors of the vehicle, inference results generated based on the inputs from some of the sensors, status of the components of the vehicle, such as the throttle, the brake, the steering mechanism, the infotainment system, and/or the communication device of the vehicle.” Wherein the input of sensor data comprised audio data collected by a microphone as described in par. [0035])
		receiving, from the machine learned model, a predicted operating status associated with the component of the vehicle; ([Par. 0036 – 0037], “The artificial neural network can be trained to recognize common transmission problems from the sensor data and/or predict the need for transmission maintenance. The artificial neural network can be trained to determine whether the sensor data has a normal pattern, or an abnormal pattern that is known to not require immediate intervention, or an abnormal pattern that is known to require immediate intervention. Based on the classification of the sensor data determined by the artificial neural network, the vehicle can be configured to alert the driver/passenger about anomaly, and/or cause an autonomous driving system or advanced driver assistance system to slow and/or stop the vehicle safely.”)
		determining a difference between the predicted operating status associated with the component and the operating status associated with the component; ([Par. 0091], “The supervised machine learning module (171) can adjust the artificial neural network (125) to reduce/minimize the difference between the prediction (129) generated based on the sensor data (121) and the desired/expected inference result data (123) generated by a human operator.” this is interpreted as the ANN is further trained based on the differences between the predicted result and the desired/expected inference result data acquired by a human operator.)  and 
		based at least in part on the difference, altering one or more parameters of the machine learned model to minimize the difference to obtain a trained machine learned model trained to predict the operating status of the component of the vehicle. ([Par. 0091], “The supervised machine learning module (171) can adjust the artificial neural network (125) to reduce/minimize the difference between the prediction (129) generated based on the sensor data (121) and the desired/expected inference result data (123) generated by a human operator.”; [Par. 0093], “the sensor data of the vehicle (111) and desired/expected inference result data (123) specific to the vehicle (111) can be used to further train the ANN (125) of the vehicle for customization/personalization of the ANN (125) in the vehicle (111).”)

Regarding to claim 2, Kale teaches the system of claim 1.
Kale further teaches wherein the machine learned model comprises at least one of a penalized linear regression model or a decision tree. ([Par. 0008], “an Artificial Neural Network (ANN) uses a network of neurons to process inputs to the network and to generate outputs from the network. [0009] For example, each neuron in the network receives a set of inputs. Some of the inputs to a neuron may be the outputs of certain neurons in the network; and some of the inputs to a neuron may be the inputs provided to the neural network. The input/output relations among the neurons in the network represent the neuron connectivity in the network.” It is inherent that the ANN model comprises decision tree on each layer for receiving input and generating output.)

Regarding to claim 5, Kale teaches A method comprising: 
	receiving sensor data indicative of an operating status associated with a component of a vehicle; ([Par. 0035], “Sensors can be configured on an automotive transmission to monitor its operating conditions. For example, a temperature sensor can be configured in the transmission to measure the operating temperature of the transmission fluid. For example, a torque sensor can be attached to an input shaft to measure the torque applied on the input shaft; alternatively, in combination, a torque sensor can be applied to the output shaft to measure the torque passed by the transmission to the output shaft. For example, a vibration sensor can be configured in the transmission fluid to monitor the motions in the transmission fluid. For example, a microphone can be attached to the gearbox to monitor the noises generated by the automotive transmission.”) 
	determining, based at least in part on the sensor data, the operating status associated with the component; ([Par. 0074], “the desired inference result data (123) can be generated by a human operator inspecting the sensor data (121) (e.g., images from the sensors (122)) and/or relevant conditions of the vehicle (111). For example, the desired inference result data (123) can include inspection records and/or service records of components of the vehicles (e.g., 111). For example, the inspection records and/or service records can indicate the degree of wear and tear of components inspected during their services at the maintenance service facilities (e.g., 127), the identification of failed or malfunctioning components, etc. The sensor data (121) of the vehicles (e.g., 111) obtained in a time period relevant to the desired inference result data (123) can be used to train an ANN (125) at the server (119) to improve inference capability of the ANN (125).” Wherein the “desired inference result data” reads on the “determined operating status of the component” based on collected data. The result could be done by human operator and it will be use to train an ANN model to predict operating status of component based on collected sensor data.) 
	inputting, into a machine learned model, the sensor data; ([Par. 0041], “During a period of time in which the transmission is expected to function normally, the sensor data identifies normal patterns. An Artificial Neural Network (ANN) (e.g., a Spiking Neural Network (SNN)) in the data storage device can be trained to recognize the normal patterns in the sensor data stored in to the input region. After the training, the data storage device can be switched to a prediction mode in which the trained ANN is used to determine whether the current sensor data in the input region has the normal patterns recognized from the training period.”; [Par. 0045], “the sensor data provided to the data storage device for the training of the ANN and/or for the prediction of a need for maintenance services can further include data representing the operating condition of the vehicle, such as the environmental temperature of the vehicle, a speed of the vehicle, a location of the vehicle, a roadway on which the vehicle is traveling, inputs from other sensors of the vehicle, inference results generated based on the inputs from some of the sensors, status of the components of the vehicle, such as the throttle, the brake, the steering mechanism, the infotainment system, and/or the communication device of the vehicle.” Wherein the input of sensor data comprised audio data collected by a microphone as described in par. [0035])

	receiving, from the machine learned model, a predicted operating status associated with the component of the vehicle; ([Par. 0036 – 0037], “The artificial neural network can be trained to recognize common transmission problems from the sensor data and/or predict the need for transmission maintenance. The artificial neural network can be trained to determine whether the sensor data has a normal pattern, or an abnormal pattern that is known to not require immediate intervention, or an abnormal pattern that is known to require immediate intervention. Based on the classification of the sensor data determined by the artificial neural network, the vehicle can be configured to alert the driver/passenger about anomaly, and/or cause an autonomous driving system or advanced driver assistance system to slow and/or stop the vehicle safely.”) and 
	based at least in part on the predicted operating status, altering a parameter of the machine learned model to obtain a trained machine learned model. ([Par. 0091], “The supervised machine learning module (171) can adjust the artificial neural network (125) to reduce/minimize the difference between the prediction (129) generated based on the sensor data (121) and the desired/expected inference result data (123) generated by a human operator.”; [Par. 0093], “the sensor data of the vehicle (111) and desired/expected inference result data (123) specific to the vehicle (111) can be used to further train the ANN (125) of the vehicle for customization/personalization of the ANN (125) in the vehicle (111).”)

Regarding to claim 7, Kale teaches the method of claim 5.
Kale further teaches wherein the predicted operating status comprises at least one of an indication of wear associated with the component, a predicted time-to-failure associated with the component, or an indication of an anomaly associated with the component. ([Par. 0036], “The artificial neural network can be trained to recognize common transmission problems from the sensor data and/or predict the need for transmission maintenance. The artificial neural network can be trained to determine whether the sensor data has a normal pattern, or an abnormal pattern that is known to not require immediate intervention, or an abnormal pattern that is known to require immediate intervention. The artificial neural network can be trained to recognize common transmission problems from the sensor data and/or predict the need for transmission maintenance. The artificial neural network can be trained to determine whether the sensor data has a normal pattern, or an abnormal pattern that is known to not require immediate intervention, or an abnormal pattern that is known to require immediate intervention.” Wherein this is at least mapped to “predicted operating status comprise at least an indication of an anomaly associated with the component”.)

Regarding to claim 10, Kale teaches the method of claim 5.
Kale further teaches wherein the sensor data comprises a series of measurements of at least one of audio data or inertial measurement unit (IMU) data. ([Par. 0081], “the sensors (122) of the vehicle (111) can include audio sensors (e.g., microphone) configured to monitor noises from various components and locations in the vehicle (111), a vibration sensor, a pressure sensor, a force sensor, a stress sensor, and/or a deformation sensor configured to measure loads on a component of the vehicle (111), accelerometers and/or gyroscope sensors measuring the motions of some components of the vehicle (111), etc. Such sensors can be used to monitor the operating status and/or health of the components for predictive maintenance.”)

Regarding to claim 11, Kale teaches the method of claim 5.
Kale further teaches wherein the sensor data comprises first audio data from a first acoustic sensor and second audio data from a second acoustic sensor ([Par. 0081], “the sensors
(122) of the vehicle (111) can include audio sensors (e.g., microphone) configured to monitor noises from various components and locations in the vehicle (111), a vibration sensor, a pressure sensor, a force sensor, a stress sensor, and/or a deformation sensor configured to measure loads on a component of the vehicle (111), accelerometers and/or gyroscope sensors measuring the motions of some components of the vehicle (111), etc. Such sensors can be used to monitor the operating status and/or health of the components for predictive maintenance.”) the method further comprising: 
determining one or more of the component or a location of the component based at least in part on the first audio data and the second audio data. ([Par. 0035], “For example, a microphone can be attached to the gearbox to monitor the noises generated by the automotive transmission.”; [Par. 0081], “the sensors (122) of the vehicle (111) can include audio sensors (e.g., microphone) configured to monitor noises from various components and locations in the vehicle (111), a vibration sensor, a pressure sensor, a force sensor, a stress sensor, and/or a deformation sensor configured to measure loads on a component of the vehicle (111), accelerometers and/or gyroscope sensors measuring the motions of some components of the vehicle (111), etc. Such sensors can be used to monitor the operating status and/or health of the components for predictive maintenance.” Wherein the audio sensors are attached to monitor operating status of component such as a gearbox.)

Regarding to claim 12, Kale teaches the method of claim 5.
Kale further teaches receiving second sensor data captured by the one or more sensors of the vehicle; ([Par. 0035], “Sensors can be configured on an automotive transmission to monitor its operating conditions. For example, a temperature sensor can be configured in the transmission to measure the operating temperature of the transmission fluid. For example, a torque sensor can be attached to an input shaft to measure the torque applied on the input shaft; alternatively, in combination, a torque sensor can be applied to the output shaft to measure the torque passed by the transmission to the output shaft. For example, a vibration sensor can be configured in the transmission fluid to monitor the motions in the transmission fluid. For example, a microphone can be attached to the gearbox to monitor the noises generated by the automotive transmission.” This is interpreted as multiple sensors such as temperature sensor, torque sensor, vibration sensor and microphone are used to monitor operating status of the automotive transmission.) 
	inputting, into the trained machine learned model, the second sensor data; ([Par. 0036], “The artificial neural network can be trained to recognize common transmission problems from the sensor data and/or predict the need for transmission maintenance. The artificial neural network can be trained to determine whether the sensor data has a normal pattern, or an abnormal pattern that is known to not require immediate intervention, or an abnormal pattern that is known to require immediate intervention.” This is interpreted as the sensor data acquired from multiple sensors associating with operating status of the automotive transmission are fed to a machine learning model for training.)  and 
receiving, from the trained machine learned model, the operating status associated with the component of the vehicle. ([Par. 0041], “During a period of time in which the transmission is expected to function normally, the sensor data identifies normal patterns. An Artificial Neural Network (ANN) (e.g., a Spiking Neural Network (SNN)) in the data storage device can be trained to recognize the normal patterns in the sensor data stored in to the input region. After the training, the data storage device can be switched to a prediction mode in which the trained ANN is used to determine whether the current sensor data in the input region has the normal patterns recognized from the training period.”)

Claims 13, 15, 17, 19 - 20 describe a non-transitory computer-readable storage media that has substantially same scope as claims 5, 7, 10 – 12 respectively. Therefore, claims 13, 15, 17, 19 - 20 are rejected under 35 USC § 103 for the same reason as described in claims 5, 7, 10 – 12 respectively above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Kakadiaris et al. (Publication No. US 20170125034 A1; hereafter Kakadiaris).
Regarding to claim 3, Kale teaches the system of claim 1.
Kale teaches to receive audio data associated with the component and input the received audio data into the machine learned model to train the machine learned model as described in claim 1 above, but Kale does not explicitly disclose wherein the audio data represents at least an acoustic signature associated with the component and background noise, the operations further comprising: identifying the background noise of the audio data; processing at least a portion of the audio data to remove at least a portion of the background noise to generate processed audio data;

However, Kakadiaris teaches wherein the audio data represents at least an acoustic signature associated with the component and background noise, the operations further comprising: 
identifying the background noise of the audio data; 
processing at least a portion of the audio data to remove at least a portion of the background noise to generate processed audio data;
([Par. 0013], “Receiving the acoustic data from the microphone may include transfer of digital samples of the acoustic data from an analog-to-digital converter to the processor, reading digital samples from intermediate storage, etc. The processor performs an acoustic analysis on the data to generate an acoustic signature. For example, filtering or other types of frequency and/or amplitude analysis may be performed to identify distinctive features of the captured acoustic data, or to remove extraneous (e.g., background) noise components from the data. Based on a result of the acoustic analysis, the processor identifies a particular event indicated by the acoustic signature, for example by comparing attributes of the signature to a lookup table, database, or other data organization structure. In response to identifying a particular event indicated by the signature, the processor may then perform a type of remedial action.” This is interpreted as the processor determines and removes extraneous (e.g background) noise from received acoustic data to obtain acoustic signature data with respect to the event.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kale to incorporate the teaching of Kakadiaris. The modification would have been obvious because by removing the background noise from the acoustic data, it allows the system to generate a more accurate determination of the event based on a more accurate acoustic signature data.
	
Claim 9 describes a method that has substantially same scope as claim 3. Therefore, claim 9 is rejected under 35 USC § 103 for the same reason as described in claim 3 above.
Claim 18 describe a non-transitory computer-readable storage media that has substantially same scope as claim 3. Therefore, claim 18 is rejected under 35 USC § 103 for the same reason as described in claim 18 above.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Melo et al. (Publication No. US 20210342211 A1; hereafter Melo).
Regarding to claim 4, Kale teaches the system of claim 1.
Kale teaches to receive audio data associated with the component and input the received audio data into the machine learned model to train the machine learned model to predict operating status of the component as described in claim 1 above, but Kale does not explicitly disclose receiving additional sensor data captured by the one or more sensors of the vehicle, the additional sensor data comprising additional audio data; inputting, into the trained machine learned model, the additional audio data.

	However, Melo teaches receiving additional sensor data captured by the one or more sensors of the vehicle, the additional sensor data comprising additional audio data; 
inputting, into the trained machine learned model, the additional audio data.
([Par. 0023], “a machine learning model may be trained 106 with audio data for fault prediction. The machine learning model may be trained 106 using the portion of audio data (preceding the service event, for instance) to classify audio data as predicting the fault. For example, the portion of audio data may be utilized as training data to adjust weights in a neural network. In some examples, the machine learning model may also be trained with other audio data (e.g., other portions of audio data) where a fault did not occur (e.g., under normal operation). As used herein, “normal operation” and variants thereof may denote operation in which a device operates in accordance with a baseline or target operation (e.g., without a fault, without major issue such as a component failure, breakdown, and/or without significant downtime due to a problem with operation). For example, other audio data may be selected as audio data from a same client device model (and revision, for instance) that has not had a fault reported for a period of time (e.g., for three months after the corresponding audio signal was captured)”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kale to incorporate the teaching of Melo. The modification would have been obvious because by training the machine learned model with additional audio data, it allows a more accurate prediction result of the trained machine learned model.

Claims 6, 8, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Zagajac et al. (Publication No. US 20160163130 A1; hereafter Zagajac).
Regarding to claim 6, Kale teaches the method of claim 5.
Kale teaches to receive sensor data monitoring operating status of component as described in claim 5 above, but does not explicitly disclose wherein the sensor data comprises stored log data from a second vehicle that experienced a failure of another component of a same type as the component. 

However, Zagajac discloses wherein the sensor data comprises stored log data from a second vehicle that experienced a failure of another component of a same type as the component. ([Par. 0004], “a system and method for enhancing vehicle diagnostic and prognostic algorithms and improving vehicle maintenance practices include collecting data from vehicle components, sub-systems and systems, and storing the collected data in a database. The collected and stored data can be from multiple sources for similar vehicles or similar components and can include various types of trouble codes and labor codes as well as other information, such as operational data and physics of failure data, which are fused together.”; [Par. 0004], “example, without limitation, a model may project that a set of pads are 70% worn, and that the brake calipers need repair, based on data observed over the life of the brakes when processed through modeling developed from the same or similar vehicles and/or in similar environments. Upon actual repair, the calipers may be observed to be in working and usable condition, and the pads may only be 55% worn. This data can be used to refine the model, either generally and/or for the specific vehicle, vehicle make/model, etc. The specific vehicle model may be impacted more drastically by the observed data than a generalized model, which may require data from a number of vehicles before drastic adjustment is made, to avoid pollution of the data by outliers. By using generalized models of varied types (environmental wear, make/model wear, vehicle class wear) and/or vehicle-specific models based on observed effect of vehicle specific factors, the process can be refined over time and various affects of braking can be modeled for a specific set of brake pads.” This is interpreted as a generalized model for estimating failure of a specific set of brake pads is refined by data acquired from multiple vehicles having same type of brake pads.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kale to incorporate the teaching of Zagajac. The modification would have been obvious because by acquiring failure data of similar component of multiple vehicle for defining a generalized model, it allows a more accurate prediction generated by the model.

Regarding to claim 8, Kale teaches the method of claim 5.
Kale teaches to receive sensor data monitoring operating status of a component and alter parameter of the machine learned model based on a difference between a predicted result and the actual operating status of the component as described in claim 5 above, but does not explicitly disclose determining an average time-to-failure associated with the component of the vehicle based at least in part on sensor data for multiple components having a same type as the component; receiving, from the machine learned model, an estimated time-to-failure associated with the component of the vehicle; and wherein altering the parameter of the machine learned model is further based at least in part on a difference between the average time-to-failure and the estimated time-to- failure.

However, Zagajac teaches determining an average time-to-failure associated with the component of the vehicle based at least in part on sensor data for multiple components having a same type as the component; ([Par. 0004], “a system and method for enhancing vehicle diagnostic and prognostic algorithms and improving vehicle maintenance practices include collecting data from vehicle components, sub-systems and systems, and storing the collected data in a database. The collected and stored data can be from multiple sources for similar vehicles or similar components and can include various types of trouble codes and labor codes as well as other information, such as operational data and physics of failure data, which are fused together. The method generates classes for different vehicle components, sub-systems and systems, and builds feature extractors for each class using data mining techniques of the data stored in the database.”)
receiving, from the machine learned model, an estimated time-to-failure associated with the component of the vehicle; ([Par. 0034], “a statistical model of maintenance events as a function of vehicle duty cycle and location/environment can be obtained. A monitoring system 205, using this model, can predict when brake pad replacement will be required by extrapolating the duty cycle for each vehicle and comparing that duty cycle to the statistical maintenance threshold (e.g., point where brakes are worn to replacement condition). When the threshold cross is observed/predicted, a service recommendation can be generated for the vehicle.”) and 
wherein altering the parameter of the machine learned model is further based at least in part on a difference between the average time-to-failure and the estimated time-to- failure. 
([Par. 0046 – 0047], “in the brake example the process may periodically instruct the vehicle to measure stopping distance with respect to braking force. Based on the recorded observed data for similar vehicles, this measured data can be used to determine diminishment in brake pads. This can be accomplished, for example, by comparison of the measured data to data measured in vehicles for which wear was actually also measured. This and similar comparisons can give at least a rough estimation of the accuracy of models for wear. Other variables and their respective usefulness may change over time, and through dynamic modification of the data gathered, the system can keep the data gathering relevant and useful. [0047] Any gathered data, along with relevant vehicle identification and timestamps, if desired, can be exported to the monitoring system for evaluation 303. The monitoring system, following evaluation, can notify the driver if any maintenance is likely to be needed 305. If no maintenance is likely needed, the process can continue to gather the appropriate vehicle data and provide updated data to the monitoring system.”

[Par. 0051], “a model may project that a set of pads are 70% worn, and that the brake calipers need repair, based on data observed over the life of the brakes when processed through modeling developed from the same or similar vehicles and/or in similar environments. Upon actual repair, the calipers may be observed to be in working and usable condition, and the pads may only be 55% worn. This data can be used to refine the model, either generally and/or for the specific vehicle, vehicle make/model, etc. The specific vehicle model may be impacted more drastically by the observed data than a generalized model, which may require data from a number of vehicles before drastic adjustment is made, to avoid pollution of the data by outliers. By using generalized models of varied types (environmental wear, make/model wear, vehicle class wear) and/or vehicle-specific models based on observed effect of vehicle specific factors, the process can be refined over time and various affects of braking can be modeled for a specific set of brake pads.”

Wherein the predictive model outputs a predictive result based on sensor data collected from the vehicle and data collected from similar vehicles having with same type of component (e.g. braking pads). The model is continuously refined based on the actual data associated with the similar component collected from a plurality of vehicles to improve accuracy of the predictive model. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kale to incorporate the teaching of Zagajac. The modification would have been obvious because by acquiring failure data of similar component of multiple vehicle for defining a generalized model, it allows a more accurate prediction generated by the model.

Claim 14 describe a non-transitory computer-readable storage media that has substantially same scope as claim 6. Therefore, claim 14 is rejected under 35 USC § 103 for the same reason as described in claim 6 above.

Claim 16 describe a non-transitory computer-readable storage media that has substantially same scope as claim 8. Therefore, claim 16 is rejected under 35 USC § 103 for the same reason as described in claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668